      Case 5:20-cv-05799-LHK Document 204 Filed 09/23/20 Page 1 of 13



 1   JEFF LANDRY                                       BENBROOK LAW GROUP, P.C.
      ATTORNEY GENERAL OF LOUISIANA                    BRADLEY A. BENBROOK (CA 177786)
 2   JOSEPH S. ST. JOHN (pro hac vice pending)         STEPHEN M. DUVERNAY (CA 250957)
      Deputy Solicitor General                         400 Capitol Mall, Suite 2530
 3   LOUISIANA DEPARTMENT OF JUSTICE                   Sacramento, CA 95814
     1885 N. Third Street                              Tel: (916) 447-4900
 4   Baton Rouge, LA 70804                             brad@benbrooklawgroup.com
     Tel: (225) 485-2458                               steve@benbrooklawgroup.com
 5   stjohnj@ag.louisiana.gov@ag.louisiana.gov         Counsel for State Intervenors
     Attorney for the State of Louisiana
 6
     LYNN FITCH
 7    ATTORNEY GENERAL OF MISSISSIPPI
     KRISSY C. NOBILE (pro hac vice forthcoming)
 8    Deputy Solicitor General
     OFFICE OF MISSISSIPPI ATTORNEY
 9    GENERAL LYNN FITCH
     P.O. Box 220
10   Jackson, MS 39205
     Tel: (601) 359-3680
11   krissy.nobile@ago.ms.gov
     Attorney for the State of Mississippi
12

13                               UNITED STATES DISTRICT COURT

14                            NORTHERN DISTRICT OF CALIFORNIA

15                                        SAN JOSE DIVISION

16
     NATIONAL URBAN LEAGUE et al                   No. 5:20-cv-05799-LHK
17
                                                   NOTICE OF MOTION AND MOTION TO
18                     Plaintiffs,                 INTERVENE BY STATES OF
                                                   LOUISIANA AND MISSISSIPPI
19          v.
                                                   Hr’g Date: TBD
20   WILBUR L. ROSS et al,                         Hr’g Time: TBD
                                                   Judge: Hon. Lucy H. Koh
21                     Defendants.                 Location: San Jose Courthouse, Courtroom 8
22                                                 Action Filed: Aug. 18, 2020
23

24

25

26

27

28
                                                   1
                         MOTION TO INTERVENE BY LOUISIANA AND MISSISSIPPI
      Case 5:20-cv-05799-LHK Document 204 Filed 09/23/20 Page 2 of 13



 1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2           PLEASE TAKE NOTICE that pursuant to Local Rule 7-1(b), the States of Louisiana and

 3   Mississippi (collectively, “State Intervenors”) respectfully move to intervene as Defendants in the

 4   above-captioned litigation without oral argument and on an expedited basis. Alternatively, the State

 5   Intervenors notice that on October 29, 2020, at 1:30 p.m., before the Hon. Lucy H. Koh, 280 South

 6   1st Street, San Jose, or such other time as the Court may order, the State Intervenors will and do

 7   hereby move for the same relief.

 8           This motion is brought pursuant to Federal Rule of Civil Procedure 24. As more fully set

 9   forth in the accompanying memorandum, the grounds for the motion are: (a) the motion is timely;

10   (b) the State Intervenors have significant protectable interests; (c) this action has already impeded the

11   State Intervenors’ ability to protect those interests, and the disposition of this action could further

12   impede the State Intervenors’ ability to protect those interests; (d) the current parties do not

13   adequately represent the interests of the State Intervenors; and (e) a separate lawsuit to protect the

14   State Intervenors’ interests would plainly involves common questions of law and fact with this action,

15   and their direct opposition to Plaintiffs’ claims satisfies the “common question” requirement for

16   permissive intervention. Federal Courts have repeatedly permitted States to intervene in disputes

17   over the census, see, e.g., Utah v. Evans, 536 U.S. 452, 459 (2002), and this Court should do so here.

18           This motion is based on this motion and the supporting memorandum below; the

19   accompanying Declaration of Joseph S. St. John; and any further papers filed in support of this

20   motion, the argument of counsel, and all pleadings and records on file in this matter.

21           PLEASE TAKE FURTHER NOTICE that counsel for Louisiana contacted counsel for

22   the parties via email on September 22, 2020. Defendants responded: “Defendants consent, but

23   respectfully urge the Court not to delay resolution of Plaintiffs' motion for a preliminary injunction.”

24   Plaintiffs responded but did not provide a position. See Exh. 16.

25           PLEASE TAKE FURTHER NOTICE that State Intervenors urge that this motion

26   not delay the Court’s issuance or denial of a preliminary injunction.

27           PLEASE TAKE FURTHER NOTICE that State Intervenors’ proposed answer is

28   attached.
                                                         2
                            MOTION TO INTERVENE BY LOUISIANA AND MISSISSIPPI
       Case 5:20-cv-05799-LHK Document 204 Filed 09/23/20 Page 3 of 13



 1                                     MEMORANDUM IN SUPPORT

 2                                             BACKGROUND

 3                                          THE DECENNIAL CENSUS

 4            The Constitution requires the federal government to conduct a census every ten years:

 5            Representatives and direct Taxes shall be apportioned among the several States which
              may be included within this Union, according to their respective Numbers, which
 6            shall be determined by adding to the whole Number of free Persons, including those
              bound to Service for a Term of Years, and excluding Indians not taxed, three fifths of
 7            all other Persons. The actual Enumeration shall be made within three Years after the
              first Meeting of the Congress of the United States, and within every subsequent Term
 8            of ten Years, in such Manner as they shall by Law direct.
 9   U.S. Const. art. I, § 2.

10            Consistent with its express constitutional authority to regulate the “manner” of the census,

11   Congress requires that the Secretary of Commerce, with the aid of the Census Bureau, “ shall, in the

12   year 1980 and every 10 years thereafter, take a decennial census of population as of the first day of

13   April.” 13 U.S.C. § 141(a) (emphasis added). The resulting “tabulation of total population by States . .

14   . shall be completed within 9 months after the census date and reported by the Secretary to the

15   President of the United States.” Id. at § 141(b) (emphasis added). The President must then transmit

16   to Congress the tabulation of total population and the number of representatives to which each State

17   is entitled:

18            On the first day, or within one week thereafter, of the first regular session of the
              Eighty-second Congress and of each fifth Congress thereafter, the President shall
19            transmit to the Congress a statement showing the whole number of persons in each
              State, excluding Indians not taxed, as ascertained under the seventeenth and each
20            subsequent decennial census of the population, and the number of Representatives to
              which each State would be entitled under an apportionment of the then existing
21            number of Representatives by the method known as the method of equal
              proportions, no State to receive less than one Member.
22
     2 U.S.C. § 2a (emphasis added). Additional apportionment and redistricting-related tabulations “ shall
23
     . . . be completed, reported, and transmitted to each respective State within one year after the
24
     decennial census date.” 13 U.S.C. § 141(c) (emphasis added). In short, Congress has imposed a series
25
     of clear, mandatory deadlines, starting December 31, 2020, for the Secretary and the President to
26
     provide census tabulations to Congress and the States.
27

28
                                                        3
                                MOTION TO INTERVENE BY LOUISIANA AND MISSISSIPPI
      Case 5:20-cv-05799-LHK Document 204 Filed 09/23/20 Page 4 of 13



 1                                             THE 2020 CENSUS

 2           On or about December 31, 2018, the Census Bureau released Version 4.0 of its Operation

 3   Plan. Exh. 1. The plan contemplated ceasing census data collection at the end of July 2020, id. at 108,

 4   129, followed by post-processing. But the plan also contemplated “late operational design changes,”

 5   i.e., “design changes [that] are required following the completion of key planning and development

 6   milestones.” Id. at 175. The announced mitigation strategies for such late design changes included

 7   “[p]repar[ing] for rapid response to address potential changes and make decisions based on the

 8   results of the change-control process.” Id. at 176. The plan further contemplated impacts from

 9   exogenous limitations on staffing and operations, and included mitigation strategies for those

10   limitations, too. Id. at 141, 176.

11           Consistent with its Operation Plan, the Census Bureau began data collection in 2020. But on

12   March 13, the President declared a national emergency based on the outbreak of COVID-19 and the

13   resulting strain on the Nation’s healthcare system. Declaring a National Emergency Concerning the Novel

14   Coronavirus Disease (COVID–19) Outbreak, 85 Fed. Reg. 15337 (Mar. 18, 2020). On March 15, the

15   Census Bureau announced it was “adjusting some operations” to protect “the health and safety of

16   our staff and the public” while fulfilling its “statutory requirement to deliver the 2020 Census counts

17   to the President on schedule.” Exh. 2. The Census Bureau noted the “planned completion date for

18   data collection for the 2020 Census is July 31, 2020,” but “that date can and will be adjusted if

19   necessary as the situation evolves . . . .” Id. (emphasis added).
20           A few days later, the Census Bureau announced that “2020 Census field operations [would]

21   be suspended” due to the ongoing COVID-19 pandemic. Exh. 3. The Census Bureau explained it

22   was doing so “to protect the health and safety of the American public, Census Bureau employees,

23   and everyone going through the hiring process for temporary census taker positions.” Id. Then, on

24   April 13, the Census Bureau announced:

25           [T]he Census Bureau is seeking statutory relief from Congress of 120 additional
             calendar days to deliver final apportionment counts.
26
             Under this plan, the Census Bureau would extend the window for field data collection
27           and self-response to October 31, 2020, which will allow for apportionment counts to
             be delivered to the President by April 30, 2021, and redistricting data to be delivered
28           to the states no later than July 31, 2021.
                                                        4
                              MOTION TO INTERVENE BY LOUISIANA AND MISSISSIPPI
      Case 5:20-cv-05799-LHK Document 204 Filed 09/23/20 Page 5 of 13



 1   Exh. 5. Such a delay would cause significant downstream disruption to States vis-à-vis redistricting

 2   and upcoming elections, would likely trigger costly special legislative sessions, and would yield a

 3   morass of litigation. See Exhs. 6, 7, 14, 15, 16. Not surprisingly, although legislation was introduced,

 4   see, e.g., H.R. 6800 § 70201, Congress has thus-far declined to provide relief from the statutory

 5   deadlines it had previously established.1 Accordingly, on August 3, the Census Bureau announced a

 6   further update to its plan that includes “enumerator awards and the hiring of more employees to

 7   accelerate the completion of data collection and apportionment counts by [the] statutory deadline of

 8   December 31, 2020 . . . .” Exh. 8. To satisfy they statutory deadline, the Census Bureau announced

 9   that it would end field data collection by September 30, 2020. Id.

10                PLAINTIFFS SEEK TO PAD THE CENSUS COUNT IN CERTAIN JURISDICTIONS

11           On August 18, 2020, Plaintiffs — represented by a platoon of attorneys — filed suit seeking

12   to vacate the Census Bureau’s August 3 plan, reinstate the April plan, and enjoin various federal

13   Defendants from implementing the August 3 plan. Compl. (ECF 1). Plaintiffs’ theories are that the

14   August 3 plan violates the Enumeration Clause, Section 2 of the Fourteenth Amendment, and the

15   Administrative Procedure Act. Id. ¶¶ 330-354. Plaintiffs proceed under the remarkable theory that a

16   federal district court can command federal officers to violate clear statutory law on a subject that the

17   Constitution expressly assigns to Congressional regulation. Id. ¶ 13. In terms of the Administrative

18   Procedure Act, Plaintiffs urge that a federal district court can set aside an agency action that it finds

19   arbitrary and capricious and mandate an agency action that is clearly contrary to law.

20           On September 5, the Court granted Plaintiffs’ motion for a temporary restraining order until

21   a September 17 hearing on Plaintiffs’ motion for a preliminary injunction. Order (ECF 84) (“TRO”).

22   The TRO enjoined the federal Defendants from implementing their current plan for the census. Id. at

23   6-7. The status quo would have been an orderly wind-down of census operations in jurisdictions with

24   adequate enumeration rates, with Census Bureau resources re-directed to jurisdictions — like

25   Louisiana and Mississippi — that have lagging enumeration rates, followed by cessation of data

26
             1
27            The Census Bureau also sought $1 billion in additional funding. To the extent the cost
     census operations exceed the authorized appropriation, the responsible officers or employee of the
28   United States Government may be subject to criminal sanctions. 31 U.S.C. §§ 1341, 1350.
                                                    5
                            MOTION TO INTERVENE BY LOUISIANA AND MISSISSIPPI
      Case 5:20-cv-05799-LHK Document 204 Filed 09/23/20 Page 6 of 13



 1   collection so as to facilitate post-processing of the collected data. Fontenot Decl. (ECF 81-1) ¶¶ 66-

 2   67, 95-97.

 3           That status quo has now been upended. See id. at ¶¶ 93-97. The Census Bureau made clear

 4   that if data collection is extended beyond September 30, “the Census Bureau would be unable to

 5   meet its statutory deadlines to produce apportionment counts prior to December 31, 2020 and

 6   redistricting data prior to April 1, 2021.” Id. ¶ 100. Yet the TRO included no analysis of the impact

 7   on non-parties, including the vast financial impact of special legislative sessions and litigation

 8   resulting from delayed census reporting and corresponding delays in reapportionment and

 9   redistricting. More pointedly, time has marched toward the Secretary’s statutory deadlines, and

10   Census Bureau resources have been expended in jurisdictions that have acceptable enumeration rates

11   rather than redirected to Louisiana and Mississippi. The effective result – even if the Court vacates

12   the TRO or the Court is reversed on appeal – is the picking of jurisdictional winners by inflating the

13   enumeration in certain jurisdictions while suppressing the enumeration in others by preventing the

14   planned shift in Census Bureau resources.

15           On September 17, the Court extended the TRO “until the Court issues its decision on the

16   preliminary injunction motion or through September 24, 2020, whichever is sooner.” Order (ECF

17   142) (“TRO Extension”). Once again, the Court included no analysis of the impact on non-parties.

18   See id. Louisiana learned of this suit and the TRO Extension that afternoon, retained local counsel,

19   and appeared the same day. See Notice of Appearance (ECF 144). Recognizing the fast pace of this

20   litigation, Louisiana filed a Notice of Intent to Intervene the next morning. Notice (ECF 146). 2 That

21   Notice detailed certain of the harms to Louisiana resulting from the Court’s order; generally set forth

22   grounds for intervention; and directed the Court to analogous cases in which the Supreme Court

23   made clear that district courts should not disrupt complex government operations with last-minute

24   injunctions, even when fundamental rights are at stake. Id. Given the rapid pace of this litigation,

25           2
                Rule 24(c) requires that a motion to intervene “be accompanied by a pleading that sets out
26   the claim or defense for which intervention is sought.” Fed. R. Civ. P. 24; see also Fed. R. Civ. P. 24(a)
     (listing pleadings). It was impracticable for Louisiana to prepare an answer to Plaintiffs’ 370
27   paragraph Amended Complaint prior to the September 18 status conference. Louisiana therefore
     filed an abbreviated Notice of Intent to Intervene and asked to participate in order to protect its
28   interests.
                                                         6
                            MOTION TO INTERVENE BY LOUISIANA AND MISSISSIPPI
      Case 5:20-cv-05799-LHK Document 204 Filed 09/23/20 Page 7 of 13



 1   Louisiana also requested permission to participate in a Status Conference and any subsequent

 2   conferences or hearings until it could formally move to intervene. Id.

 3           At a status conference later that day, the Court implicitly denied Louisiana’s request to

 4   participate. See St. John Decl. ¶¶ 10-11. When the federal Defendants attempted to raise the harms

 5   apparent from Louisiana’s Notice, the Court stated that Louisiana had neither a motion to intervene

 6   nor an amicus brief pending. This motion to intervene follows.

 7                                           LEGAL STANDARDS

 8           With respect to intervention as of right, “[o]n timely motion, the court must permit anyone to

 9   intervene who: (1) is given an unconditional right to intervene by a federal statute; or (2) claims an

10   interest relating to the property or transaction that is the subject of the action, and is so situated that

11   disposing of the action may as a practical matter impair or impede the movant’s ability to protect its

12   interest, unless existing parties adequately represent that interest.” Fed. R. Civ. P. 24(a). “An applicant

13   seeking to intervene as of right under Rule 24 must demonstrate that four requirements are met: (1)

14   the intervention application is timely; (2) the applicant has a significant protectable interest relating to

15   the property or transaction that is the subject of the action; (3) the disposition of the action may, as a

16   practical matter, impair or impede the applicant’s ability to protect its interest; and (4) the existing

17   parties may not adequately represent the applicant’s interest.” Citizens for Balanced Use v. Montana

18   Wilderness Ass’n, 647 F.3d 893, 897 (9th Cir. 2011). “[T]he requirements are broadly interpreted in

19   favor of intervention.” Id.

20           With respect to permissive intervention, “[o]n timely motion, the court may permit anyone to

21   intervene who. . . has a claim or defense that shares with the main action a common question of law

22   or fact.” Fed. R. Civ. P. 24(b)(1). Additionally, “the court may permit a federal or state governmental

23   officer or agency to intervene if a party’s claim or defense is based on . . . a statute or executive order

24   administered by the officer or agency.” Id. at 24(b)(2). Thus, “permissive intervention requires (1) an

25   independent ground for jurisdiction; (2) a timely motion; and (3) a common question of law and fact

26   between the movant's claim or defense and the main action.” Freedom from Religion Found. v. Geithner,

27   644 F.3d 836, 843 (9th Cir. 2011).

28
                                                          7
                             MOTION TO INTERVENE BY LOUISIANA AND MISSISSIPPI
          Case 5:20-cv-05799-LHK Document 204 Filed 09/23/20 Page 8 of 13



 1                       INTERESTS AND GROUNDS FOR INTERVENTION

 2   I.       The Court should grant intervention as of right.
 3            A.     The motion is timely.
 4            Plaintiffs filed their complaint last month. See Citizens for Balanced Use v. Montana Wilderness

 5   Ass’n, 647 F.3d 893, 897 (9th Cir. 2011) (finding a motion was timely when filed three months after

 6   plaintiff’s complaint). The proposed intervention poses no prejudice to the parties, and the State

 7   Intervenors have acted promptly after learning of this litigation and the orders imperiling their

 8   interests. This motion is therefore timely. See United States v. Oregon, 745 F.2d 550, 552 (9th Cir. 1984)

 9   (listing considerations for timeliness and finding district court abused its discretion in denying

10   intervention in fifteen year old litigation where litigant’s actions and court order implicated changed

11   circumstances); see also United States v. Alcan Aluminum, Inc., 25 F.3d 1174, 1182-83 (3d Cir. 1994)

12   (finding intervention in four year old litigation timely where intervention was sought 43 days after

13   intervenor became aware its interests were imperiled).

14
              B.     The State Intervenors have significant protectable interests.
15

16            The State Intervenors have clear and substantial protectable interests at stake in this action.

17   The “property” that is the subject of this action — particularly given Plaintiffs’ request for

18   nationwide relief — includes the size of the State Intervenors’ Congressional delegations, their

19   proportionate allocation of limited federal resources, and the Equal Protection rights of their citizens.

20   See Am. Compl. ¶¶ 304-333. In particular, Plaintiffs seek to boost the census enumeration of their

21   own jurisdictions at the expense of jurisdictions – like Louisiana and Mississippi – with lagging

22   enumeration. Cf. Forest Conservation Council v. U.S. Forest Serv., 66 F.3d 1489, 1496 n.8 (9th Cir. 1995)

23   (abrogated on other grounds) (“By allowing parties with a practical interest in the outcome of a

24   particular case to intervene, we often prevent or simplify future litigation involving related issues; at

25   the same time, we allow an additional interested party to express its views before the court.”).

26

27

28
                                                         8
                             MOTION TO INTERVENE BY LOUISIANA AND MISSISSIPPI
         Case 5:20-cv-05799-LHK Document 204 Filed 09/23/20 Page 9 of 13



 1            C.     The disposition of this action could impede the State Intervenors’ ability to
                     protect their interests.
 2
              The risk this action poses to the State Intervenors’ interests is readily apparent. According to
 3
     the Census Bureau, Mississippi’s self-response rate as of September 19 is only 59.6%, and Louisiana’s
 4
     is only 59.3% (placing Mississippi and Louisiana 44th and 46th of the 50 States, respectively). Exh.
 5
     10. Likewise, Mississippi’s overall enumeration rate is only 89.6%, and Louisiana’s overall
 6
     enumeration rate is only 89.1% (placing them 46th and 48th of the 50 states, respectively). Id.
 7
              That lagging enumeration is compounded by the Intervenor States’ demographics. Census
 8
     Bureau estimates that Mississippi’s population is 37.8% African American, with 19.6% of
 9
     Mississippi’s population living in poverty.3 Louisiana’s population is similar: 32.8% African American,
10
     with 19.0% of Louisiana’s population living in poverty. 4 And 26% of Mississippi’s population and
11
     25.5% of Louisiana’s population did not self-report in the 2010 Census, representing hard to count
12
     populations. Exhs. 12, 13. Plaintiffs allege those populations are underrepresented in administrative
13
     records, such that using administrative data to fill in missing information for non-responsive
14
     households will produce a less accurate census. See Compl. ¶ 106. Further, Plaintiffs argue that
15
     jurisdictions — like Mississippi and Louisiana — with high numbers of hard-to-count citizens suffer
16
     disproportionately when compared to areas with low numbers of these same groups. Reply (ECF
17
     130) at ECF p.11. Under Plaintiffs’ theory, diversion of Census Bureau resources to increase the
18
     count in jurisdictions with adequate enumeration directly imperils the interests of the Intervenor
19
     States and their residents, who are lagging in enumeration.
20
              As explained in Louisiana’s Notice, last-minute interference with large government
21
     undertakings itself creates serious disruption and harm. Not surprisingly, the Supreme Court has
22
     repeatedly rejected such last-minute judicial disruption, especially on a PI or TRO record, even when
23
     fundamental rights are affected. See, e.g., Purcell v. Gonzalez, 549 U.S. 1, 4-5 (2006); Williams v. Rhodes,
24
     393 U.S. 23, 34-35 (1968). The COVID-19 pandemic has not changed that rule. See Republican Nat’l
25
     Comm. v. Democratic Nat’l Comm., 140 S. Ct. 1205 (2020). And the census is a vastly larger and more
26

27
     3
         https://www.census.gov/quickfacts/fact/table/MS/BZA210218
28   4
         https://www.census.gov/quickfacts/LA
                                                      9
                             MOTION TO INTERVENE BY LOUISIANA AND MISSISSIPPI
      Case 5:20-cv-05799-LHK Document 204 Filed 09/23/20 Page 10 of 13



 1   complex operation than the elections where the rule is most commonly applied. See Fontenot Decl.

 2   (ECF 81-1) ¶ 66-67, 101. Indeed, the Intervenor States respectfully submit that the relief demanded

 3   by the Plaintiffs (and to an extent granted by the TRO) will largely serve to deplete Census Bureau

 4   resources that could otherwise be expended finalizing the census in the Intervenor States, see id. ¶ 96,

 5   and that continued micromanagement and delay irreparably harm those States. Indeed, this Court’s

 6   TRO itself implicates serious Equal Protection concerns vis-à-vis the Intervenor States’ citizens. See

 7   Bush v. Gore, 531 U.S. 98, 105 (2000). And even if this Court is reversed on appeal, those harms will

 8   have occurred and be irremediable. On the other hand, if Plaintiffs succeed, any significant delay in

 9   enumeration will necessarily have major impacts on states like Louisiana that have state constitutional

10   or statutory deadlines for redistricting. Exhs. 6, 7, 11, 14-17; see also, e.g., La. Const. art. I sec. 6.

11   Indeed, massive amounts of litigation — including by Plaintiffs — is likely to follow any such delay.

12           D.      The parties do not adequately represent the interests of the State Intervenors.
13                   1.      Neither Plaintiffs nor the federal Government represent the interests of
                             the State Intervenors.
14

15           Unlike Plaintiffs, the State Intervenors believe the December 31, 2020, statutory deadline is

16   clear, mandatory, and constitutional; and that the April COVID Plan was contrary to law to the

17   extent it would necessarily require violation of that deadline. To that end, the State Intervenors

18   believe the August Re-Plan is adequately supported and was effectively required once it became clear

19   that Congress was unlikely to grant relief from the December 31 deadline. Plaintiffs attacking the

20   August Re-Plan clearly do not represent the State Intervenors’ interests.

21           The federal Defendants do not represent the State Intervenors’ interests, either. Although the

22   federal Defendants have urged the Court to reject the Am. Complaint, they have made only passing

23   reference to the vast and irreparable harm the TRO and any PI are likely to cause the States vis-à-vis

24   suppressed enumeration and impacts to State deadlines. The federal Defendants also cannot respond

25   to the Plaintiffs’ arguments in the same manner the State Intervenors can: as sovereign States in our

26   federal form of government. See Sagebrush Rebellion, 713 F.2d at 528 (stating that courts assessing the

27   adequacy of representation consider whether the intervenor offers a necessary element to the

28   proceedings that would be neglected).
                                                        10
                            MOTION TO INTERVENE BY LOUISIANA AND MISSISSIPPI
      Case 5:20-cv-05799-LHK Document 204 Filed 09/23/20 Page 11 of 13



 1           “In assessing the adequacy of representation, the focus should be on the ‘subject of the

 2   action,’ not just the particular issues before the court at the time of the motion.” Sw. Ctr. for Biological

 3   Diversity v. Berg, 268 F.3d 810, 823 (9th Cir. 2001) (citing Sagebrush Rebellion, Inc. v. Watt, 713 F.2d 525,

 4   528 (9th Cir. 1983)). “[T]he burden of showing inadequacy is ‘minimal,’ and the applicant[s] need

 5   only show that representation of its interests by existing parties ‘may be’ inadequate.” Id. (quoting

 6   Trbovich v. United Mine Workers of Am., 404 U.S. 528, 538 n.10 (1972)). The Intervenor States and their

 7   distinct sovereign interests easily satisfy that standard.

 8                   2.       This Court’s findings regarding the conduct of the federal Defendants
                              compellingly reinforce that they are inadequate to represent the
 9                            interests of the State Intervenors.
10           This Court’s findings vis-à-vis the federal Defendants make clear that their representation is

11   inadequate in-fact. This Court faulted the federal Defendants for the lack of progress in this case, and

12   – implicitly – the corresponding harm to the State Intervenors from the resulting delay. Indeed, this

13   Court found that the federal “Defendants’ repeated denial of the existence of an administrative

14   record and failure to make any attempt to collect the administrative record . . . have necessitated

15   delay of the preliminary injunction hearing and extension of the TRO.” TRO Extension at 13-14.

16   The Court concluded:

17           based on Defendants’ violation of the Court’s Order to Produce the Administrative
             Record as discussed above, an extension of the TRO is necessary for Defendants to
18           produce the OIG production and a privilege log; for the parties to litigate objections
             to at least four different grounds of privilege; for United States Magistrate Judges to
19           resolve the parties’ privilege disputes; for the parties to file supplemental briefs on the
             motion for preliminary injunction addressing the OIG production; and for the Court
20           to hold a hearing on the motion for preliminary injunction and to issue a reasoned
             decision.
21
     TRO Extension at 17. The Court made a similar finding at yesterday’s preliminary injunction hearing,
22
     concluding that any delay in the preliminary injunction hearing was caused by the federal Defendants’
23
     non-compliance with the Court’s orders. Where the State Intervenors are suffering irreparable harm
24
     as a result of delay and the Court has attributed that delay to the federal Defendants’ non-compliance
25
     with Court orders, those same federal Defendants clearly cannot be said to adequately represent the
26
     State Intervenors’ interests.
27

28
                                                          11
                             MOTION TO INTERVENE BY LOUISIANA AND MISSISSIPPI
      Case 5:20-cv-05799-LHK Document 204 Filed 09/23/20 Page 12 of 13



 1   II.     Alternatively, the Court should permit permissive intervention pursuant to Rule 24(b).

 2           Even if this Court does not grant intervention as of right, the Court should permit the State

 3   Intervenors to intervene permissively pursuant Rule 24(b). Because the Court’s jurisdiction is based

 4   on federal questions raised by Plaintiffs and the applicants for intervention do not assert additional

 5   claims, the requirement for an independent ground for jurisdiction does not apply. Freedom from

 6   Religion Found., 644 F.3d at 844. This application is timely for the reasons argued above.

 7           Louisiana and Mississippi could partially protect their interests by filing a separate action to

 8   compel compliance with the statutory deadline for completing the census and the existing

 9   enumeration plan. See Dep’t of Homeland Sec. v. New York, 140 S. Ct. 599, 599-600 (2020) (Gorsuch, J.,

10   concurring) (reviewing multiple district court litigations and noting that “[u]niversal injunctions have

11   little basis in traditional equitable practice”). But such relief would inherently be partial given the

12   effect of the TRO on other localities, which necessarily depletes Census Bureau resources.

13   Additionally, the delay inherent in pursuing a separate action would adversely affect Louisiana’s and

14   Mississippi’s interests while census resources continue to be misallocated or depleted. Such an action

15   would, however, clearly involve common questions of law and fact with this one.

16           Moreover, with respect to remedies, the lagging enumeration in the State Intervenors’

17   jurisdictions and the harms articulated by State Intervenors will provide a “helpful, alternative

18   viewpoint” to those offered by Plaintiffs that have pursued litigation causing those very harms,

19   thereby “contribut[ing] to full development of the underlying factual issues and to the just and

20   equitable adjudication of the legal questions presented.” Pickup v. Brown, 2012 WL 6024387, at *4

21   (E.D. Cal. Dec. 4, 2012).

22                                              CONCLUSION

23
             Federal Courts have repeatedly permitted States to intervene in disputes over the census. See,
24
     e.g., Utah v. Evans, 536 U.S. 452, 459 (2002). For the foregoing reasons, the State Intervenors request
25
     the Court do so here and grant their motion to intervene as a matter of right under Rule 24(a) or,
26
     alternatively for permissive intervention under Rule 24(b).
27

28
                                                        12
                            MOTION TO INTERVENE BY LOUISIANA AND MISSISSIPPI
     Case 5:20-cv-05799-LHK Document 204 Filed 09/23/20 Page 13 of 13



 1   Dated: September 23, 2020              Respectfully submitted,

 2                                          BENBROOK LAW GROUP, P.C.
 3                                          /s/ Bradley A. Benbrook
                                            _______________________________
 4                                          BRADLEY A. BENBROOK (CA 177786)
                                            STEPHEN M. DUVERNAY (CA 250957)
 5                                          BENBROOK LAW GROUP, P.C.
                                            400 Capitol Mall, Suite 2530
 6                                          Sacramento, CA 95814
                                            Tel: (916) 447-4900
 7                                          brad@benbrooklawgroup.com
                                            steve@benbrooklawgroup.com
 8
                                            Counsel for State Intervenors
 9

10                                          JEFF LANDRY
                                             ATTORNEY GENERAL               OF LOUISIANA
11
                                            /s/ Joseph S. St. John
12                                          ________________________________
                                            JOSEPH S. ST. JOHN (pro hac vice pending)
13                                           Deputy Solicitor General
                                            LOUISIANA DEPARTMENT OF JUSTICE
14                                          1885 N. Third Street
                                            Baton Rouge, LA 70804
15                                          Tel: (225) 326-6766
                                            stjohnj@ag.louisiana.gov
16
                                            Attorney for the State of Louisiana
17

18                                          LYNN FITCH
                                             ATTORNEY GENERAL OF MISSISSIPPI
19
                                            /s/ Krissy C. Nobile
20                                          ________________________________
                                            KRISSY C. NOBILE (pro hac vice forthcoming)
21                                           Deputy Solicitor General
                                            OFFICE OF MISSISSIPPI ATTORNEY
22                                           GENERAL LYNN FITCH
                                            P.O. Box 220
23                                          Jackson, MS 39205
                                            Tel: (601) 359-3680
24                                          krissy.nobile@ago.ms.gov
25                                          Attorney for the State of Mississippi
26

27

28
                                               13
                         MOTION TO INTERVENE BY LOUISIANA AND MISSISSIPPI
